UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 4, 2013 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated filer x Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of September 11, 2013 Common stock, no par value (Class of common stock) (Number of shares) Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 6. Exhibits 28 Signature 29 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, including share data) (Unaudited) August 4, February 3, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,068 and $1,249, respectively Inventories Prepaid expenses and other current assets Deferred taxes Total current assets Property, plant and equipment, net Intangible assets Cash surrender value of life insurance policies Deferred taxes Other assets Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Other accrued expenses Total current liabilities Deferred compensation Total liabilities Shareholders' equity Common stock, no par value, 20,000 shares authorized, 10,753 and 10,746shares issued and oustanding on each date, respectively Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended August 4, July 29, August 4, July 29, Net sales $ Cost of sales Gross profit Selling and administrative expenses Operating income Other (expense) income, net ) 20 ) 64 Income before income taxes Income tax expense Net income $ Earnings per share Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended August 4, July 29, August 4, July 29, Net Income $ Other comprehensive income: Amortization of actuarial gain ) Income tax effect on amortization of actuarial gains 10 5 19 11 Adjustments to net periodic benefit cost ) (9 ) ) ) Comprehensive Income $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Twenty-Six Weeks Ended August 4, July 29, Cash flows from operating activities Cash received from customers $ $ Cash paid to suppliers and employees ) ) Income taxes (paid) / received, net ) 13 Interest paid, net ) ) Net cash provided by operating activities Cash flows from investing activities Purchase of property, plant and equipment ) ) Proceeds received on notes issued for the sale of property, plant and equipment 28 18 Proceeds from the sale of property and equipment 31 Premiums paid on company-owned life insurance ) ) Proceeds received on company-owned life insurance - Net cash used in investing activities ) ) Cash flows from financing activities Cash dividends paid ) ) Purchase and retirement of common stock - ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents $ $ Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Reconciliation of net income to net cash provided by operating activities: Net income $ $ Depreciation and amortization Non-cash restricted stock awards and performance grants Provision for doubtful accounts ) ) Deferred income taxes ) Gain on disposal ofproperty (9 ) ) Gain on insurance policies ) ) Changes in assets and liabilities: Trade accounts receivable Inventories ) Prepaid expenses and other current assets Trade accounts payable ) Accrued salaries, wages, and benefits ) ) Accrued income taxes ) Other accrued expenses ) Deferred compensation 92 61 Net cash provided by operating activties $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar and share amounts in tables, except per share amounts, in thousands unless otherwise indicated) (Unaudited) For the Twenty-Six Weeks Ended August 4, 2013 1. Preparation of Interim Financial Statements The condensed consolidated financial statements of Hooker Furniture Corporation and subsidiaries (referred to as “we,” “us,” “our,” “Hooker” or the “Company”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, these statements include all adjustments necessary for a fair statement of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) are condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of our results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the fiscal year.These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the fiscal year ended February 3, 2013. The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect both the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from our estimates. The financial statements contained herein are being filed as part of a quarterly report on Form 10-Q and include: § our results of operations for the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter,” “second quarter” or “quarterly period”) that began May 6, 2013 and the twenty-six week period (also referred to as “six months,” “six-month period” or “first half”) that began February 4, 2013,which both ended August 4, 2013, compared to thethirteen-week period that began April 30, 2012 and the twenty-six week period that began January 30, 2012, which both ended July 29, 2012; and § our financial condition as of August 4, 2013 compared to February 3, 2013. References in these notes to the condensed consolidated financial statements of the Company to: § the 2014 fiscal year and comparable terminology mean the fiscal year that began February 4, 2013 and will end February 2, 2014; and § the 2013 fiscal year and comparable terminology mean the fiscal year that began January 30, 2012 and ended February 3, 2013. Certain amounts have been reclassified in the prior period financial statements and notes to reflect the current period classification. 2. Inventories August 4, February 3, Finished furniture $ $ Furniture in process Materials and supplies Inventories at FIFO Reduction to LIFO basis ) ) Inventories $ $ 7 Table of Contents 3. Property, Plant and Equipment Depreciable Lives August 4, February 3, (In years) Buildings and land improvements 15
